         Case: 3:20-cv-00926-jdp Document #: 3 Filed: 10/05/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL WINFIELD,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-926-jdp
 MICHAEL DITTMAN, et al

        Defendants.


       Plaintiff Michael Winfield has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than October 26, 2020. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Michael Winfield may have until October 26, 2020 to

submit a trust fund account statement for the period beginning approximately April 5, 2020

and ending approximately October 5, 2020. If, by October 26, 2020, plaintiff fails to respond
         Case: 3:20-cv-00926-jdp Document #: 3 Filed: 10/05/20 Page 2 of 2




to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 5th day of October, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
